NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0836-20

THE ESTATE OF JOSEPH
SAITTA,

          Plaintiff-Respondent,

v.

MAY FUNERAL HOME,
INC. and THOMAS MAY,

          Defendants-Appellants.


                   Argued December 9, 2021 – Decided January 20, 2022

                   Before Judges Alvarez and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Docket No. L-1652-19.

                   Samuel D. Jackson argued the cause for appellants
                   (Lento Law Group, PC, attorneys; Daniel W.
                   Weininger, on the briefs).

                   Kristopher J. Berr argued the cause for respondent (Del
                   Duca Lewis, LLC, attorneys; Laura M. D'Allesandro,
                   on the brief).

PER CURIAM
      Defendants May Funeral Home, Inc. and Thomas May appeal from the

August 28, 2020 grant of summary judgment to plaintiff the Estate of Joseph

Saitta, and an earlier May 7, 2020 order denying an extension of discovery. We

affirm.

      The procedural history in this case mandates the outcome. On May 1,

2019, plaintiff filed a complaint against defendants, alleging the breach of a

lease/purchase agreement that was subsequently converted to a month-to-month

tenancy subject to the same lease terms.        The "triple net" lease required

defendants to pay real estate taxes, utilities, and maintenance on the property.

The complaint was served on the corporation on May 3, 2019, and on the

individual defendant, who had assumed personal liability for the lease

obligations, on May 8, 2019. Plaintiff alleged that defendants failed to meet

their obligations despite repeated written demands requiring plaintiff to fund the

repairs. Plaintiff sought reimbursement of those costs and counsel fees pursuant

to the lease term.

      A default judgment was entered on June 18, 2019, when no answers were

filed. On December 6, 2019, plaintiff moved for final judgment by default

returnable January 10, 2020. On January 8, 2020, having failed to obtain

plaintiff's consent to reopen the matter, defendants requested the judge adjourn


                                                                            A-0836-20
                                        2
the case to allow them sufficient time to oppose entry of final judgment by

default. The judge carried the motion to January 20, 2020. Despite the request

for a continuance, no opposition was filed. Thus, on January 24, 2020, the court

entered judgment.

      Defendants' motion to vacate was filed February 12, 2020. On February

28, 2020, the motion was granted. On March 31, 2020, the court sent a notice

to counsel fixing the trial date for June 8, 2020.

      The 150-day discovery period ended January 3, 2020. Defendants notified

the clerk's office that by agreement discovery would extend sixty days to March

3, 2020. When defendants attempted to file a consent order extending discovery

yet again to September 30, 2020, they were advised that further extensions

required a formal motion. The motion was filed, and denied by the trial judge

May 8, 2020. In denying the motion, the judge said:

                   On April third, the (indiscernible) discovery
            supplied a consent order but there's no (indiscernible)
            on this motion extended. Especially since it has to be
            reopened, it's got to be exceptional circumstances and
            here's the certification which appears to be completely
            (indiscernible) lacking.

                    All it says is the (indiscernible) has agreed to
            extend discovery. It's been extended by sixty days and
            if it's not extended, both parties will suffer. Plaintiff's
            counsel has consented and that's it. There's no
            exceptional circumstances (indiscernible) even meets

                                                                          A-0836-20
                                         3
             good cause. There's no explanation, this motion will be
             denied.

      The judge compared the submissions in support of and in opposition to

the   summary     judgment     motion,   finding   that   defendants   essentially

acknowledged having received notice over the nine-month period in which

repairs were made. He also found no support for defendants' claim that some of

the repairs were actually improvements intended to enhance the property's value

rather than address ordinary wear and tear.        The judge further noted that

defendants neither objected to the work being performed nor requested the

opportunity to obtain other quotes or another contractor. Thus, he concluded

that no material facts were in issue. He awarded plaintiff $31,061.93, but denied

the request for attorney's fees.

      This appeal followed. Defendants assert the following:

             POINT I

             The Trial Court Improperly Precluded The Mays From
             Conducting Any Discovery.

             POINT II

             The Trial Court Disregarded Genuine Issues Of
             Material Fact When It Awarded Summary Judgment In
             The Estate's Favor.




                                                                            A-0836-20
                                         4
                                        I.

      We review decisions on motions to reopen and extend discovery under an

abuse of discretion standard. Leitner v. Toms River Reg'l Schs., 392 N.J. Super.

80, 87 (App. Div. 2007). "Our standard of review is limited to a determination

of   whether   the   trial   court   mistakenly   exercised   its   discretion   in

denying plaintiff's motion for an extension of [the] discovery period

under R. 4:24–1(c)." Ibid. (quoting Huszar v. Greate Bay Hotel & Casino, Inc.,

375 N.J. Super. 463, 471-72 (App. Div. 2005)). There is ample support in the

record for the judge's decision.

      "[T]he court shall enter an order extending discovery" only "if good cause

is . . . shown." R. 4:24-1(c). However, "[n]o extension of the discovery period

may be permitted after an arbitration or trial date is fixed, unless exceptional

circumstances are shown." Ibid. In Zadigan v. Cole, 369 N.J. Super. 123, 133

(App. Div. 2004), this court laid out four factors that the moving party must

meet to satisfy the exceptional circumstances standard. Those factors include:

            (1) counsel is diligent in pursuing discovery during the
            discovery time period; (2) the additional discovery or
            disclosure sought is essential to the case; (3) the reason
            why counsel failed to request an extension of discovery
            within the original discovery period is provided; and (4)
            the circumstances surrounding the failure to complete
            discovery are clearly beyond the control of both the
            attorney and the litigant seeking the extension.

                                                                            A-0836-20
                                        5
              [Ibid.]

"If a moving party fails to satisfy any of these minimums, the permission to late

file discovery should be denied . . . because, absent such a showing, it would be

difficult to conclude that denying the request would result in 'grave injustice.'"

Ibid.

        In this case, the court entered final judgment by default on January 24,

2020, because defendants did nothing despite being granted an adjournment and

a two-week rescheduling. The record is silent as to the reason counsel failed to

expeditiously file the necessary pleadings after requesting an adjournment.

Furthermore, when defendants finally did obtain an order vacating the default

judgment, they made no simultaneous application to extend the discovery

period.

        It was not until April 3, 2020, that defendants requested an extension,

three days after a trial date had been set. Because defendants' request came after

the trial date was fixed, defendants were obliged to establish exceptional

circumstances. As the judge noted, the supporting certification contained no

explanation at all, much less a demonstration of exceptional circumstances.

Defendants only said the failure to extend discovery would prejudice both

parties and that plaintiff did not object. That is insufficient. None of the

                                                                            A-0836-20
                                        6
Zadigan factors were satisfied. The trial judge did not abuse his discretion in

denying the request. See Zadigan, 369 N.J. Super. at 133.

      At oral argument and in their brief, defendants asserted that vacating the

final judgment of default implicitly established grounds for extending discovery

and satisfied their burden to show good cause pursuant to Rule 4:24-1(c). No

law supports that position. The argument entirely sidesteps the failure to request

an extension.

      In any event, the good cause requirements and exceptional circumstances

are separate. At the time the motion was filed, a trial date had been set . Thus,

exceptional circumstances were necessary. The unexplained delay in pursuing

discovery or an extension cannot satisfy the rule requirements. See Huszar, 375

N.J. Super. at 474 ("No such exigent circumstances are present in this case.

Here, the delay rests squarely on plaintiff's counsel's failure to retain an expert

and pursue discovery in a timely manner.").

                                        II.

      We review a judge's decision to grant summary judgment de novo. Branch

v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021). We apply the same standard

as the motion judge and "consider whether the competent evidential materials

presented, when viewed in the light most favorable to the non-moving party, are


                                                                             A-0836-20
                                        7
sufficient to permit a rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 540 (1995).

      Attached to plaintiff's application were multiple certifications, copies of

letters, bills for completed work, and notices from insurance companies advising

that if the work was not performed, coverage would be cancelled. In response,

the individual defendant's certification was a general denial, raising questions

based on speculation alone.

      Plaintiff sent notices and performed work, and defendants ignored their

obligations. Defendants' current claims that they should have received better

notice and an opportunity to obtain their own estimates of work lack merit. As

the judge pointed out in his oral decision granting summary judgment, the lease

required defendants to maintain the property and make structural repairs.

Defendants' objection that they were not given enough opportunity to make the

repairs or hire a contractor makes no sense because they had ample notice.

      Based on our review of the submissions, it is clear that the requirements

of Rule 4:46-2(c) have been met. There is no genuine issue as to any material

fact. Plaintiff is entitled to a judgment or an order as a matter of law.

      Affirmed.


                                                                             A-0836-20
                                         8